Citation Nr: 1439956	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-16 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to June 1969.  He is in receipt of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Board remanded the case in January 2013 to obtain outstanding records and afford the Veteran a VA rating examination.  The case has now been returned to the Board.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities had its onset in service or that it is otherwise associated with service, and the evidence of record does not show that peripheral neuropathy is related to or aggravated by any service connected disability.


CONCLUSION OF LAW

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties 

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

November 2007 and January 2008 letters fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in May 2008.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist 

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  Records from the Office of Personnel Management pertaining to the Veteran's disability retirement were obtained.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The Veteran's STRs from his period of active service are partially unavailable for review, as the National Personnel Records Center (NPRC) was unable to locate them and determined that future efforts to locate them would be futile.  Inasmuch as the Veteran was not at fault for the loss of these records, VA is under heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened obligation includes searching for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); see also Cromer v. Nicholson, 455 F.3d 1346 (2006).  Where a Veteran's service treatment records are unavailable, VA has a duty to advise the claimant that he may corroborate his assertions with alternative forms of evidence and assist him in obtaining such evidence.  Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).  In this case, the RO notified the Veteran that his service treatment records were partially unavailable in a September 2008 letter.  The letter included notice that alternative forms of evidence could support his claim with examples of such evidence.  The letter informed the Veteran that VA would assist him in obtaining such evidence.  The RO has undertaken the required procedures to reconstruct the Veteran's records from alternative sources, including requests to the NPRC and unit records.  All relevant records that could be located have been associated with the file.  The Board finds that the duty to assist is discharged.

Attempts have been made to obtain records from the Social Security Administration (SSA).  VA was informed that the records were destroyed and the Veteran was notified of this fact.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a February 2013 medical examination to obtain an opinion as to whether his peripheral neuropathy of the bilateral upper and lower extremities was the result of in-service injuries.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Service Connection 

The Veteran contends that he is entitled to service connection for neuropathy of the upper and lower extremities as a result of his in-service injuries, or as secondary to his service-connected disabilities.  For the reasons that follow, the Board finds that service connection is not warranted.

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  As peripheral neuropathy is not a disease listed under 38 C.F.R. § 3.309(a), presumptive service connection under § 3.307 is not warranted. 

March 1997 private treatment records from A.I. reflected the results of a CT scan of the brain and sinuses.  Findings revealed the Veteran had a cerebrospinal fluid containing space anterior to the temporal lobe and the left temporal horn was readily visible, which the report noted was consistent with atrophy.  The report also noted the Veteran had a history of a gunshot wound to the facial area and perhaps some of the shot was transmitted to the left temporal lobe region, resulting in the atrophy.  

A February 1998 private treatment record from Dr. A.G. reflected the Veteran complained of symptoms of numbness, tingling, and paresthesias involving his entire body.  The Veteran reported onset at work when he turned his neck suddenly.  Sensory examination suggested mildly diminished pinprick distally in the extremities, more prominently in the lower extremities.  Dr. A.G. stated that he performed an EMG and nerve conduction study, which was normal, and specifically did not reveal any evidence of peripheral neuropathy or entrapment neuropathy.

March 1998 private treatment records from R.A. reveal an MRI study of the Veteran's brain, with a clinical indication of previous left temporal lobe injury, with numbness and tingling in the arms and legs, and numbness in the left face.  Findings showed there was encephalomalacia within the left anterior temporal lobe, which may reflect a history of previous trauma.  No cranial nerve abnormalities were seen.  The report concluded there was left anterior temporal encephalomalacia, and an otherwise unremarkable brain.

April 1998 private treatment records with Dr. A.G. show the Veteran was seen for symptoms of numbness, tingling and paresthesias in the extremities and some similar symptoms of numbness in the left face and the left frontal region.  The record indicates the symptoms appeared after the Veteran turned his neck suddenly.  Dr. A.G. notes that the Veteran's MRI of the head and cervical spine were relatively unremarkable other than the presence of an old left anterior temporal encephalomalacia.  The neurological examination revealed questionably diminished pinprick distally in the extremities.  The Veteran also had completed an EMG and nerve conduction studies, which were unremarkable. 

March 2007 VA treatment records indicate the Veteran received a neurology consultation.  The report noted the Veteran had a history of a left sided gunshot wound, blindness in the left eye, trigeminal neuralgia since 1969, but worsening in the last 10 to 15 years, chronic headaches after the gunshot wound, and tingling in the arms and legs bilaterally.  The Veteran reported that his facial pain was a piercing, stabbing pain when someone touches the left side of his face in V1-V3 distribution.  The headaches and facial pain were improving in the morning and evening.  The report also notes the Veteran had a EMG done, which showed left carpal tunnel syndrome (CTS).  However, the Veteran stated that it did not disrupt his activities of daily living.  The impression of the EMG findings was abnormal study, with evidence of left mild carpal tunnel syndrome involving the motor fibers only.  The finding of a mildly prolonged distal latency for the left ulnar nerve was of unclear significance.

In September 2006 VA treatment records, the Veteran treated for trigeminal neuralgia.  The Veteran complained of persistent tingling in his arms and legs since 1997.  The Veteran reported weakness in his bilateral arms, including dropping things.  He denied falls.  

A January 2008 VA examination evaluated the Veteran's cranial nerves, neurology and peripheral nerves.  On examination, Phalen's test and Tinneal's test were positive bilaterally.  The left side of the Veteran's face was tender to using a monofilament test.  The report diagnosed left temporal region encephalomalacia with headaches, CTS of the left upper extremity, but without clinically detectable neuropathy of the right upper extremity or bilateral lower extremities on examination.  The report also diagnosed trigeminal neuralgia, left side secondary to shrapnel wounds.  The examiner concluded that the Veteran's peripheral neuropathy of the upper and lower extremities is not at least as likely as not secondary to any service shrapnel wounds because the scar from the shrapnel of the left foot is on the lateral hip far removed from any nerves and is 1 centimeter nontender and does not appear to have been sufficient enough to have caused nerve damage.

In March 2008 VA treatment records, the Veteran was treated for CTS.  The report indicates the Veteran had atypical type CTS.  The Veteran had a positive Phalen's test with flexion of the wrist and a slight Tinneal's just proximal to the wrist crease.  The report states the Veteran appeared to have possible generalized neuropathy, more than a focal CTS.

A September 2008 VA neurology consultation reflected complaints of left sided facial pain.  The report lists a diagnostic impression of age-related changes with no evidence of focal trigeminal pathology.  The Veteran also complained of bilateral hand numbness, and the report notes the Veteran was found to have CTS.  The Veteran reported weakness in the hands, but no pain.

From March 2010 to March 2012, the Veteran received treatment with Dr. D.G. for facial numbness.  The report noted the Veteran's gunshot wound to the left side of his skull in service, and the Veteran's reports of facial numbness and occasional pain since that time.  The Veteran also reported that 10 years earlier, he fell and hit his head, which had resulted in worsening left-sided facial pain.  A March 2011 report indicates that based on neurology reports, the Veteran likely had posttraumatic trigeminal neuralgia.

In February 2013, the Veteran underwent a VA examination.  The examiner noted the previous diagnosis of idiopathic bilateral upper and lower extremity peripheral neuropathy status post carpal tunnel release (CTR).  The Veteran reported that he was involved in a helicopter accident and sustained shrapnel from a grenade to the left foot and upper back around 1968 and this shrapnel was removed without any complications, problems or residual complaints.  The Veteran then stated that around 1969, he was shot with a bullet in his left buttocks and it was removed around late 1969 without complications, problems or residual complaints.  Later in 1969, the Veteran stated he was kicked in the nose while performing hand to hand combat and did not seek specific medical attention.  He went on to state that he was then hit with a bullet to the left side of his head and had a shrapnel wound from a grenade to the left side of his nose around 1969 and was treated for multiple lacerations.

The Veteran reported that he first began having vague numbness and tingling to his bilateral arms, hands fingers, legs, ankles, feet and toes that started around 1975, after discharge from the military.  

On examination, the Veteran has constant mild pain, paresthesias and/or dysesthesias, and mild numbness in the bilateral upper and lower extremities.  Special tests performed on the median nerve reflected positive Phalen's sign and Tinneal's sign.

The examiner determined that the examination was consistent with upper and lower extremity peripheral neuropathy but more specifically neuropathy to the hands, fingers, feet and toes.  There was no specific neuropathy identified in the arms and legs.  The examiner concluded that the Veteran's condition was less likely than not caused by the claimed in-service injury or otherwise incurred in service, or caused by or aggravated by a service-connected disability.  The examiner explained that the Veteran reported that his bilateral upper and lower extremity neuropathy started around 1975, 6 after discharge form the military, though there is no evidence in the medical record of neuropathy until 1995, and the Veteran was not evaluated until 2006.  Further, the Veteran stated that he sustained multiple shrapnel injuries without residual complaints other than to the left side of the face, which was diagnosed as trigeminal neuralgia, without suggestion that the Veteran's neuropathy was caused by the trigeminal neuralgia.  The examiner also noted the Veteran was treated for the left CTR around October 2010 and the right CTR around February 2011, and continued to have vaguely positive Phalen's and Tinneal's on examination, indicating some residual CTS which was at least as likely as not to contribute to the bilateral upper extremity peripheral neuropathy and which was not related to the Veteran's service-connected disabilities.  

Next, the examiner noted that the December 2010 lower extremity EMG demonstrated sensory motor neuropathy which was primarily axonal and was asymmetric in distribution, affecting the left lower extremity more than the right.  The examiner concluded that these results can exclude a radiculopathy component despite his 2006 lumbar MRI, which revealed a mild degenerative disc disease and demonstrated lumbar tenderness on examination, which was at least as likely as not to contribute to the lower extremity peripheral neuropathy, and which was not related to the Veteran's service-connected disabilities.

The examiner then explained that in March 2012, the Veteran had normal lower extremity ABI results, evaluated for varicose veins and treated with left radiofrequency ambulation of the greater saphenous vein.  The examiner concluded that the varicose vein and abnormal examination (lower extremity edema, ecchymosis, and decreased hair growth) was at least as likely as not to contribute to the lower extremity peripheral neuropathy and was not related to his service-connected disabilities.  

Additionally, the examiner noted the Veteran's history of ingrown toenails, treated with excision/ablation of toenails about 4 to 5 times over the years, which , according to the Veteran, helped with the numbness in the toes. The examiner concluded the Veteran's ingrown toenails were at least as likely as not to contribute to the lower extremity peripheral neuropathy and were not related to the Veteran's service-connected disabilities.

Lastly, the examiner noted that the Veteran was morbidly obese, which was at least as likely as not to contribute to the lower extremity peripheral neuropathy and which was not related to his service-connected disabilities.  

The Veteran's claim is also supported by lay evidence.  The Veteran's wife submitted a statement in December 2007, stating that the Veteran was diagnosed with neuropathy and felt tingling sensations from the medications, intensified in nerve pathways throughout his body.

In his April 2010 VA Form 9, the Veteran stated that his peripheral neuropathy of the bilateral upper and lower extremities is related to his service-connected traumatic brain injury.   He further stated that his VA physician and neurologist informed him that he had nerve damage due to his brain damage. 

With regard to the first element of service connection, the Board finds there is sufficient evidence of a current disability.  The Veteran has complained of symptoms of tingling and numbness since March 1997, as seen in his private treatment records, and was diagnosed with bilateral peripheral neuropathy, specifically of the hands, fingers, feet and toes in the February 2013 VA examination.  The first element of service connection is established.

Likewise, the Board finds sufficient evidence of an in-service injury.  The Veteran's DD Form 214 reveals that he is in receipt of the Combat Infantryman Badge, which is indicative of combat.  The Veteran reported a shrapnel injury to the left foot and upper back, a bullet wound to the left buttocks, an injury from being kicked in the nose, a bullet wound to the left side of the head, and a shrapnel wound to the left nose.  Therefore, as the Veteran actually participated in combat during service, and his reports of injury in service are consistent with the circumstances and conditions of combat, the Board finds that his lay statements are sufficient to establish the onset of his in-service injuries.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  As such, the second element of service connection is established.

The determinative question is whether there is competent and probative medical evidence showing a nexus between peripheral neuropathy of the upper and lower extremities and service, or due to or aggravated by service-connected disability(ies).  The Board finds that the preponderance of the evidence fails to demonstrate such a nexus.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In the case at hand, the February 2013 VA examiner is a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner thoroughly reviewed the claims file and interviewed and examined the Veteran.  In the case at hand, the February 2013 examiner is a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner thoroughly reviewed the claims file and interviewed and examined the Veteran.  He supported his opinion through citation to the Veteran's pertinent medical history, explaining his basis for finding that the current peripheral neuropathy is not the result of the Veteran's service.  Specifically, the examiner explained in great detail that the Veteran's disability manifested, according to the Veteran's account, at least 6 years after discharge, and that the Veteran's residuals of shrapnel injuries to the left face were diagnosed as trigeminal neuralgia, without association to peripheral neuropathy.  Further, the examiner explained that the Veteran's other diagnoses, including CTS, degenerative disc disease of the lumbar spine, varicose veins, ingrown toenails, and morbid obesity, were more likely contributors to the Veteran's peripheral neuropathy than any in-service injury or the Veteran's service-connected disabilities, and that none of the service connection disabilities aggravated his peripheral neuropathy.  

For these reasons, the Board finds the February 2013 VA examiner's opinion to be highly probative to the question at hand.  Though there are private and VA treatment records pertaining to the Veteran's disability, none offer an etiological opinion.  Therefore, the private treatment records and VA treatment records do not support a finding of nexus between the Veteran's current disability and service.  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes there is a link between his in-service TBI and his current peripheral neuropathy.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, as a lay person, the Veteran is not competent to offer testimony on the complex medical question of the etiology of his peripheral neuropathy. 

With respect to the continuity question, the Board notes that the Veteran asserted in September 2006 VA treatment records that the persistent tingling in his arms and legs began in 1997 when he turned his neck suddenly at work, and has continued since that time.  However, in his February 2013 VA examination the Veteran stated that the vague numbness and tingling to his bilateral arms, hands fingers, legs, ankles, feet and toes started around 1975.  Regardless of what date the Board considers as the onset of the Veteran's peripheral neuropathy, it is clear that the evidence does not show, nor does the Veteran contend, that the symptoms of peripheral neuropathy began in, and continued since, service. 

In summary, the Board finds that a preponderance of the evidence is against finding a link between the Veteran's peripheral neuropathy and his military service on any basis.  Here, the most probative evidence shows that the Veteran's current disability is not etiologically related to his service, or any service-connected disability.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a back disability is not warranted.


ORDER

Entitlement to service connection peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to a service-connected disability.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


